PER CURIAM.
Edward Maslow appeals the trial court’s order recalculating his child support obligation and arrearages. In doing so, he misperceives the effect of our remand in Maslow v. Edwards, 59 So.3d 299 (Fla. 5th DCA 2011). There, we concluded that the trial court had failed to apply the correct formula in determining Maslow’s child support obligation, but affirmed as to all other issues raised by Maslow. On remand, the trial court complied with our mandate in recalculating child support. Contrary to Maslow’s argument, he was not entitled to a new trial.
AFFIRMED.
ORFINGER, C.J., TORPY and EVANDER, JJ., concur.